DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pub. No. 20170249494).
	Regarding claim 1, Zhang discloses:
A method for image acquisition for a terminal (for example, a mobile phone, par. 40, 41, and 93) having a display screen comprising a first screen area (area of LCD screen corresponding to where image acquisition apparatus 7 or image sensor 3 is not located beneath, par. 96-
when receiving an image acquisition instruction, adjusting a light transmittance of the second screen area, wherein the adjusted light transmittance of the second screen area is greater than the light transmittance of the second screen area before adjustment (the LCD panel 8 is put into the transparent state in response to a control signal (as the LCD is put into the transparent state in response to the control signal it is clear that the state that the LCD was in before the control signal was not the transparent state which means that the transmittance in the transparent state is greater than the previous state that was not the transparent state), where the control signal may be a control signal obtained by the touch screen 17, a control signal obtained by touching a key, a control signal obtained in response to a remote signal, or the similar, par. 101 and 114,);
activating the under-screen camera in response to the image acquisition instruction, and performing image acquisition with the under-screen camera (when the LCD panel 8 is shifted to the transparent state, the face is acquired through the vias 13, 15, 16 by using the image 
performing corresponding process on the image acquired by the under-screen camera, wherein the corresponding process comprises at least one of fingerprint image recognition and viewfinder image display (fingerprint recognition based on the fingerprint, par. 40).
Regarding claim 2, Zhang further discloses:
when receiving the image acquisition instruction, the method comprises at least one act of:
before adjusting the light transmittance of the second screen area:
when a fingerprint recognition operation is detected, triggering the image acquisition instruction, wherein the fingerprint recognition operation comprises at least one of a touch operation on the second screen area in a screen locked state or a trigger operation of a fingerprint recognition function in a screen unlocked state;
or,
when a front-shooting operation is detected, triggering the image acquisition instruction, wherein the front-shooting operation is configured to trigger the image acquisition through a front camera (the control signal may be a control signal obtained by the touch screen 17, a control signal obtained by touching a key, a control signal obtained in response to a remote signal, or the similar, par. 114, and the face is acquired through the vias 13, 15, 16 by using the image acquisition apparatus 7, where the 
Regarding claim 5, Zhang further discloses:
when the image acquisition instruction is triggered by the fingerprint recognition operation, activating the under-screen camera in response to the image acquisition instruction, and performing image acquisition with the under-screen camera comprises:
activating the under-screen camera in response to the image acquisition instruction, and controlling the under-screen camera to enter into a microspur shooting mode (when the LCD panel 8 is shifting to the transparent state a fingerprint image is acquired (camera imager is activated by the act of starting to acquire the fingerprint image) through the imaging pinhole 2 by the image sensor 3, par. 96-99, 101, and 103); and
performing image acquisition with the under-screen camera in the microspur shooting mode (fingerprint image is acquired through the imaging pinhole 2 by the image sensor 3, par. 96-99, 101, and 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. No. 20170249494).
Regarding claim 11, see the rejection of claim 1 and note that the limitations of claim 11 were shown with the exception of a memory and one or more processors executing instructions to perform the method.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a memory and one or more processors to execute a method as instructions in an apparatus.  This is advantageous in that an apparatus can have the instructions stored in the memory updated to provide new method functionality to the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory and one or more processors executing instructions to perform the method.
Regarding claims 12 and 15, see the rejection claims 2 and 5 respectively in addition to the rejection of claim 11.
Regarding claim 20, see the rejection of claims 11 and 1.

Allowable Subject Matter
Claims 3, 4, 6-10, 13, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art could be located that teaches or fairly suggests adjusting the light transmittance of the second screen area when receiving the image 
Regarding claim 4, no prior art could be located that teaches or fairly suggests a light filling component is further provided around the under-screen camera; and when the image acquisition instruction is triggered by the fingerprint recognition operation, activating the under-screen camera in response to the image acquisition instruction and performing image acquisition with the under-screen camera comprises: activating the under-screen camera in response to the image acquisition instruction; and when detecting the touch operation on the second screen area, activating the light filling component, and during a light filling process of the light filling component, performing the image acquisition with the under-screen camera, in combination with the rest of the limitations of the claim.
Regarding claim 6, no prior art could be located that teaches or fairly suggests when the image acquisition instruction is triggered by the front-shooting operation, the method further comprises: after adjusting the light transmittance of the second screen area, displaying a camera position indicator on a target area of the first screen area, wherein the target area is an area of the first screen area adjacent to the second screen area, and the camera position indicator is configured to indicate the position of the under-screen camera, in combination with the rest of the limitations of the claim.

Regarding claim 8, no prior art could be located that teaches or fairly suggests when the image acquisition instruction is triggered by the front-shooting operation, performing corresponding process on the image acquired by the under-screen camera comprises: obtaining a terminal posture, wherein the terminal posture comprises a first posture and a second posture, wherein the second screen area is located on a lower half of the display screen in the first posture, and the second screen area is located on an upper half of the display screen in the second posture; when the terminal is in the first posture, rotating the image, and displaying the rotated image on a viewing frame; and when the terminal is in the second posture, displaying the image on the viewing frame, in combination with the rest of the limitations of the claim.
Regarding claim 9, no prior art could be located that teaches or fairly suggests after performing corresponding process on the image acquired by the under-screen camera, when receiving an acquisition stop instruction, restoring the light transmittance of the second screen area, in combination with the rest of the limitations of the claim.
Regarding claim 10, no prior art could be located that teaches or fairly suggests the second screen area is made of electrochromic materials; and adjusting the light transmittance of the second screen area comprises: adjusting the light transmittance of 
Claims 13, 14, and 16-19 are objected to for similar reasons as claims 3, 4, and 6-9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697